Electronically Filed
                                                               Supreme Court
                                                               SCWC-XX-XXXXXXX
                                                               25-MAR-2021
                                                               11:05 AM
                                                               Dkt. 22 ODMR

                              SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                           STATE OF HAWAIʻI,
                    Respondent/Plaintiff-Appellee,

                                     vs

             BENITO MARROQUIN, III aka BENNY MARROQUIN,
                  Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; CR. NO. 3PC16100117K

             ORDER DENYING MOTION FOR RECONSIDERATION
        (By: Recktenwald, C.J., Nakayama, and McKenna, JJ.,
                    and Wilson J., dissenting)1

           Upon consideration of Petitioner’s motion for

reconsideration filed on March 19, 2021 and the record herein,

           IT IS HEREBY ORDERED that the motion for

reconsideration is denied.

           DATED: Honolulu, Hawaiʻi, March 25, 2021.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

1     Associate Justice Richard W. Pollack, who was a member of the court
when the oral argument was held, retired from the bench on June 30, 2020.